Citation Nr: 9934368	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic low back pain with spondylolysis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for chronic low 
back pain with spondylolysis, and assigned a 10 percent 
disability rating; and a May 1997 rating decision which 
denied service connection for hypertension.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board at the RO in May 1999.  He 
requested that the hearing be rescheduled, and the RO 
scheduled him for another hearing in September 1999.  He 
failed to report.  

The Board notes that, in the June 1994 rating decision, the 
RO also denied the veteran's claims seeking service 
connection for residuals of frostbite of the knees; a scar on 
his lip; bilateral hearing loss; and decreased visual acuity.  
In a January 1996 rating decision, the RO denied his claim of 
service connection for a hiatal hernia.  The veteran did not 
appeal any of these determinations, and the issues have not 
been certified for appellate review.  Therefore, they are not 
before the Board at present, and will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran was reported to manifest elevated blood 
pressure on several occasions in service; the overwhelming 
number of his in-service blood pressure readings were normal, 
and hypertension was not diagnosed in service.  

3.  The medical evidence does not indicate that the veteran 
has been diagnosed with hypertension after service.  

4.  The veteran has been service connected for chronic low 
back pain with spondylolysis from July 1993, his date of 
separation from active service.  

5.  In December 1993, the veteran sustained a herniated 
nucleus pulposus while he was working in a civilian capacity; 
corrective surgery was performed in April 1995.  

6.  Upon VA examination in July 1996, the veteran's low back 
demonstrated slight limitation of motion with characteristic 
pain on motion, and no muscle spasms; there were no 
additional factors affecting limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
chronic low back pain with spondylolysis, from the date of 
the veteran's original claim for compensation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any 
indication that he was ever diagnosed with hypertension.  
Medical examination conducted in December 1972, in 
preparation for his entrance into the Regular Army, noted 
that his blood pressure was 114/72.  At periodic examination 
in December 1976, blood pressure was noted to be 122/86.  
Subsequent periodic examinations, in January 1987 and April 
1990, reported blood pressure readings of 118/76 and 120/80, 
respectively.  Examination conducted in anticipation of his 
retirement from active service, dated in January 1993, 
reported blood pressure of 118/80.

The service clinical records, covering the veteran's 20 years 
of active service, contain many blood pressure readings, 
nearly sixty in number, reported on various inpatient and 
outpatient records.  Of these, the majority show systolic 
readings ranging from 100 to 130, and diastolic readings 
ranging from 70 to 88.  The only exceptions are as follows.

A blood pressure reading of 150/80 was recorded in December 
1980.  In February 1981, 138/100 was noted in a morning 
reading, and 120/84 was noted that same afternoon.  In 
February 1984, a reading of 128/90 was noted.  In March 1987, 
readings of 144/100 and 150/90 were noted on a single date; 
two weeks later, there were readings of 150/110 and 140/80 
recorded.  A July 1989 reading was 132/90.  In January 1990, 
readings of 126/100 and 130/104 were noted.  

In December 1990, the veteran was seen for a follow-up 
appointment after he was found to be slightly hypertensive 
during a screening examination.  It was noted that he drank a 
lot of caffeine.  His blood pressure was 130/90 in the right 
arm; and 128/92 in the left arm.  The clinical assessment was 
of slightly elevated blood pressure.  Two days later, he was 
rechecked.  His blood pressure was 128/78 in the right arm; 
and 122/74 in the left arm.  It was concluded that his blood 
pressure was within the normal range.  He was advised to 
decrease his intake of salt and caffeine.  In November 1991, 
his blood pressure was 116/88.  In December 1991, it was 
138/89.

To summarize, the highest systolic reading recorded in the 
veteran's service medical records was 150, on the three 
occasions mentioned above, with only three other readings 
noted above 130.  The highest diastolic readings were the one 
at 110, the one at 104, the three at 100, and the one at 92.

The veteran was also treated for chronic low back pain, with 
occasional radiation down one leg.  A reduction of 
intervertebral disc space at L5-S1 was noted.  

At a VA general medical examination in September 1993, the 
veteran complained of low back pain, with radiation down his 
left leg to his knee.  It was noted that his medical history 
was negative for hypertension, diabetes mellitus, or cardiac, 
pulmonary, hepatic, renal, or gastroesophageal reflux 
disease.  Clinical evaluation revealed that his blood 
pressure was 138/88; his pulse was 66.  Range of motion 
studies of the lumbosacral spine demonstrated flexion to 100 
degrees; extension to 15 degrees; and side bending to 15 
degrees, bilaterally.  The radicular low back pain was to be 
evaluated by orthopedics.  

At a VA general medical examination in January 1994, it was 
noted that the veteran had sustained an on-the-job back 
injury in December 1993, while loading and unloading his 
truck.  He had been receiving workers' compensation for the 
past month.  Clinical evaluation revealed that his blood 
pressure was 140/90.  His heart and lungs were found to be 
normal.  No significant diagnoses were noted.  

At a VA orthopedic examination in January 1994, the veteran 
reported chronic low back pain since 1985.  The pain was on 
the right side, and intermittent in nature; it occasionally 
spread to the back of the right thigh.  He said he had begun 
to experience numbness in the lateral part of the right foot 
in November 1993.  The pain increased with certain 
activities, but not by walking.  He did not report any acute 
trauma to the back.  Clinical evaluation revealed an 
exaggerated lordosis in the lumbosacral triangle.  There was 
no palpable tenderness in the entire right back, including 
the right thigh.  There was no evidence of paraspinal muscle 
spasms.  Range of motion was - flexion to 45 degrees, limited 
by pain; extension to 30 degrees; lateral flexion to 30 
degrees; and rotation to 40 degrees, bilaterally.  Straight 
leg raising at 45 degrees produced pain in the right 
posterior thigh.  Straight leg raising on the left side at 50 
degrees was negative.  Motor examination showed no evidence 
of focal weakness; and sensory examination to light touch and 
pin prick showed a localized area of hypesthesia in the right 
lateral foot but not in the right lateral leg.

In addition, the examiner noted that the report of a CT scan 
of the lumbosacral spine done at Carthage Hospital in 
December 1993 noted a moderate-sized posterolateral herniated 
nucleus pulposus to the left L4-5 level, mild diffuse bulging 
at L3-4 and L4-5, and L5-S1 facet degenerative joint disease.  
The impression was chronic low back/right thigh pain of 
unclear origin.  The possibilities included post-traumatic 
degenerative disc disease, facet disease, or sciatic stretch 
injury.  Left-sided spondylolysis was also noted.  The 
examiner noted that a definitive diagnosis would be made 
after pending X-ray and electrodiagnostic testing.  The 
veteran was scheduled for EMG testing in February 1994; he 
failed to report.  No final diagnoses were made.  

A discharge summary from Samaritan Medical Center indicates 
that the veteran was hospitalized at that facility from April 
3, 1995, to April 6, 1995.  He was admitted for intractable 
low back and left leg pain, with numbness and weakness in the 
left leg as well as partial drop foot, secondary to a work 
injury in 1993.  X-rays at the time of the injury revealed a 
disc herniation at L4-5, but he did not wish to have surgery.  
He initially improved with conservative measures, but 
gradually his symptoms increased.  He was seen on an emergent 
basis, and a scan of his back showed a large disc herniation 
at L4-5 on the left, with a free fragment which had migrated 
down to the pedicle of L5.  He opted for surgery, and 
approval from Workers'Compensation was obtained.  On April 3, 
1995, he underwent a decompressive lumbar laminectomy on the 
left at L4-5, S1, and decompression of medial lateral 
stenosis at both levels.  In addition, a large herniated disc 
fragment was removed over the L5 body.  He experienced 
significant improvement of the severe pain after the surgery, 
and had less numbness.  He was discharged in stable 
condition.  The final diagnoses were:  intractable left 
lumbar radiculopathy; herniated lumbar disc, left L5-S1; and 
lumbar spinal stenosis at L4-5 and L5-S1.  

In January 1996, the RO wrote to the State Insurance Fund of 
New York to request copies of records relevant to the 
veteran's Workers' Compensation Claim which had resulted from 
the work injury he sustained in December 1993.  The RO 
received a response to the effect that no pertinent 
information could be disclosed without a signed release from 
the veteran.  

In a February 1996 letter to the veteran, the RO requested 
that he complete and return VA Form 21-4142, Authorization 
and Consent to Release Information to VA, so that medical 
records from the State Insurance Fund could be obtained.  The 
veteran did not respond.  

At a VA orthopedic examination in July 1996, the veteran 
related a history of mild back discomfort.  He noted that his 
trouble had begun after service, when he was working as a 
civilian.  He said he had experienced minimal symptoms in 
1985; however, in April 1995, he underwent a laminectomy 
under the auspices of workers' compensation regulations.  
Following that procedure, he had returned to his job as a 
truck driver, and took occasional medication for his back 
pain.  Clinical evaluation revealed a well-healed scar over 
the lumbar spine.  His gait was normal on short testing.  
When standing erect, he was almost able to touch the floor 
with his legs held extended.  Straight leg raising on the 
examining table was through a full range of motion, and there 
was no relaxation of either knee.  Sensation was normal in 
the lower extremities.  He was able to do a complete knee 
bending standing erect, and descending to the squatting 
position.  X-rays of the lumbosacral spine showed that a 
laminectomy had been performed on the left side of the 5th 
lumbar vertebra.  The intervertebral disc spaces at L4-5 and 
L5-S1 were rather narrow.  Early degenerative changes in the 
lumbar spine and the sacroiliac joint were noted.  

II.  Analysis

A.  Service Connection

The threshold question on this issue must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 
___Vet.App.___, No. 95-904, slip op. at 4 (Oct. 15, 1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed active military service shall be 
granted service connection for hypertension, although not 
otherwise established as incurred in service, if the disease 
is manifested to a 10 percent degree of disability within one 
year following the date of separation from such service.  
38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  Hypertension is rated as 10 
percent disabling if the diastolic blood pressure is 
predominantly 100 or more, the systolic pressure is 
predominantly 160 or more, or there is a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Initially, the Board notes that the veteran served for 90 
days during a period of war.  Hence, the provisions for 
presumptive service connection are applicable.  See 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(1).  The evidence of 
record shows that the veteran's blood pressure readings in 
service were reported at elevated levels on several 
occasions.  We note that the veteran's representative, in a 
memorandum provided to the RO in October 1996, emphasized 
several of the elevated readings.  Although several of the 
dates identified were incorrect (i.e., the reading ascribed 
to July 1984 appears to have actually been recorded in 
February 1984; the reading ascribed to April 1989 appears to 
have actually been recorded in April 1987; and the reading of 
130/90, for which no date was supplied, appears to have been 
recorded in December 1990), we acknowledge that those 
readings were made.  However, the overwhelming number of 
blood pressure readings in service were within the range of 
normal, and there is no indication that the veteran was ever 
diagnosed with hypertension in service.

Furthermore, current medical evidence does not indicate that 
the veteran has been diagnosed with hypertension.  At VA 
examinations in September 1993 and January 1994, his blood 
pressure was 138/88 and 140/90, respectively.  In addition, 
it was noted in September 1993 that his medical history was 
negative for hypertension.

As the Court of Appeals for Veterans Claims has noted, "in 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Since the medical evidence does not currently show 
the presence of hypertension, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim of service connection for that 
disability, as imposed by 38 U.S.C.A. § 5107(a).  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion and diagnoses, we note that the record does not 
indicate that he has any professional medical expertise.  See 
King, supra.  Therefore, the veteran's assertions of medical 
causation, sincere though they may be, are not probative, 
because lay persons are not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  

Finally, we note that, in his October 1999 Brief, submitted 
to the Board, the veteran's representative cited the case of 
Satchel v. Derwinski, 1 Vet.App. 258 (1991), and argued that 
the veteran's claim of service connection for hypertension 
should be granted.  In that case, the Court indicated that 
"26 high blood pressure readings from a 1943 
hospitalization" were sufficient to establish service 
connection for heart disease.  See Satchel, 1 Vet.App. at 
260.  

In finding this argument unpersuasive in the present case, 
the Board points out that the evidence in the veteran's 
claims file shows very few elevated blood pressure readings 
in service, especially when compared to the very large number 
of normal readings over the course of the veteran's military 
career, including his examination prior to retirement in 
1993.  It is also significant that, not only was hypertension 
not diagnosed in service, but the veteran has no current 
diagnosis of hypertension.

Accordingly, there is no basis in the record upon which to 
find the veteran's claim of service connection for 
hypertension to be well grounded.  

B.  Increased Rating

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, ___ Vet.App. ___, 
No. 98-1675, slip op. at 6 (Sept. 21, 1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).

The Board recognizes that the United States Court of Veterans 
Appeals recently held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for disability compensation for chronic low back pain 
with spondylolysis has remained in appellate status since he 
filed a NOD as to the initial decision on his original claim 
for that benefit.  Fenderson v. West, 12 Vet.App. 119, 125-26 
(1999).  Under the Court's holding in the latter case, a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this issue takes the Fenderson decision into account.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability;
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of DC 5295 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  DC 5295 pertains to 
"lumbosacral strain."  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
disability rating.  Lumbosacral strain, with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, is assigned a 20 percent 
disability rating.  To warrant a 40 percent rating, the 
lumbosacral strain must be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

DC 5292 pertains to "limitation of motion of the lumbar 
spine."  Slight limitation of motion of the lumbar spine is 
assigned a 10 percent disability rating; moderate limitation 
of motion is assigned a 20 percent disability rating; and 
severe limitation of motion warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Based upon the evidence of record, the Board finds that an 
increased rating is not warranted under either DC 5295 or 
5292.  Upon VA examination in September 1993, the veteran 
complained of low back pain with radiation down his left leg.  
Clinical evaluation revealed only slight limitation of 
motion.  At a subsequent VA examination in January 1994, it 
was reported that the veteran had sustained a back injury in 
December 1993, while loading and unloading his truck.  A CT 
scan of the veteran's spine done at a private facility at the 
time of the injury revealed a moderate-sized posterolateral 
herniated nucleus pulposus.  He underwent a decompressive 
lumbar laminectomy in April 1995, which resulted in 
significant improvement in his condition.  More recently, 
upon VA examination in July 1996, clinical evaluation 
revealed almost full range of motion and negative straight 
leg raising.  Examination did not demonstrate muscle spasms, 
or loss of lateral spine motion in a standing position, to 
warrant a higher rating under DC 5295.  

DC's 5286 and 5288 pertain to ankylosis of the lumbar spine 
and, as the veteran does not have ankylosis, a higher rating 
is not warranted under either of those codes.  With regard to 
DC 5293, which pertains to intervertebral disc syndrome, the 
Board notes that the veteran's post-service injury, which 
resulted in a herniated disc is not service-connected.  
Therefore, any symptomatology associated with that injury 
would not be considered in rating the veteran's service-
connected chronic low back pain with spondylolysis.  See 
38 C.F.R. § 4.14 (1999).  Unfortunately, the veteran failed 
to respond to VA's request for medical records associated 
with his Workman's Compensation claim.  Therefore, this 
evidence could not be considered for this claim.  
The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  An increased 
rating is not warranted under these provisions, as no 
additional factors affecting limitation of motion were shown 
on medical examinations or in the veteran's reported history, 
to warrant assignment of a higher rating.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his service-
connected chronic low back pain with spondylolysis, from the 
time he filed his claim to the present.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim, and an increased rating is not warranted at this 
time.  


ORDER

Service connection for hypertension is denied.

Entitlement to a rating in excess of 10 percent for chronic 
low back pain with spondylolysis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

